                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


W.L., IV, AS NEXT FRIEND OF W.L.,V,              §
A MINOR;                                         §
                                                 §                 SA-19-CV-00607-FB
                  Plaintiff,                     §
                                                 §
vs.                                              §
                                                 §
SCOTT ASH JAMES ZIRUS, CAMP                      §
STEWART FOR BOYS INC.,                           §
AMERICAN INSTITUTE FOR FOREIGN                   §
STUDY INC.,                                      §
                                                 §
                  Defendants.                    §

                                    SCHEDULING ORDER

       Before the Court is the above-styled and numbered cause of action, which was referred to

the undersigned on August 12, 2019 for all pretrial proceedings [#14]. On August 28, 2019,

Plaintiff and Defendants Camp Stewart for Boys, Inc. and American Institute for Foreign Study,

Inc. appeared through counsel, at an initial pretrial conference. Defendant Scott Ash James

Zirius, who is currently incarcerated at the French M. Robertson Unit of the Texas Department

of Criminal Justice (“TDCJ”) in Abilene, Texas, did not appear due to his incarceration. At the

conference, the Court reviewed Plaintiffs’ Motion for Entry Scheduling and Docket Control

Order [#22], Defendant Camp Stewart for Boys, Inc. and Defendant American Institute for

Foreign Study, Inc.’s proposed scheduling order, and the parties’ Joint Discovery/Case

Management Plan.1 At the conference, the Court resolved the parties’ disputes over the schedule


       1
           Zirius originally filed an objection to the other parties’ proposed scheduling orders on
the basis that no party had attempted to confer with him as required by Rule 26(f) of the Federal
Rules of Civil Procedure [#24]. Zirius subsequently withdrew his objection when he discovered
that the other Defendants had attempted to provide him with a copy of their scheduling
recommendations via certified mail but the mail was damaged during transit, though still legible
upon receipt [#25].
                                                1
that should control this case. Accordingly, pursuant to Rule 16 of the Federal Rules of Civil

Procedure,

       IT IS HEREBY ORDERED that Plaintiffs’ Motion for Entry Scheduling and Docket

Control Order [#22] is GRANTED as stated herein and the following Scheduling Order is issued

to control the course of this case:

       1. A report on alternative dispute resolution in compliance with Local Rule CV-88 shall

be filed by December 2, 2019.

       2. The parties asserting claims for relief shall submit a written offer of settlement to

opposing parties by November 1, 2019, and each opposing party shall respond, in writing, by

November 15, 2019.

       3.    The parties shall file all motions to amend or supplement pleadings or to join

additional parties by December 16, 2019.

       4. All parties asserting claims for relief shall file their designation of potential witnesses,

testifying experts, and proposed exhibits and shall serve on all parties, but not file, the materials

required by Fed. R. Civ. P. 26(a)(2)(B) by March 27, 2020. Parties resisting claims for relief

shall file their designation of potential witnesses, testifying experts, and proposed exhibits and

shall serve on all parties, but not file, the materials required by Fed. R. Civ. P. 26(a)(2)(B) by

May 14, 2020. All designations of rebuttal experts shall be designated within 14 days of receipt

of the report of the opposing expert.

       5. An objection to the reliability of an expert’s proposed testimony under Federal Rule of

Evidence 702 shall be made by motion, specifically stating the basis for the objection and

identifying the objectionable testimony, within 30 days of receipt of the written report of the




                                                 2
expert’s proposed testimony, or within 30 days of the expert’s deposition, if a deposition is

taken, whichever is later.

        6. The parties shall complete all discovery on or before June 30, 2020. Counsel may by

agreement continue discovery beyond the deadline, but there will be no intervention by the Court

except in extraordinary circumstances, and no trial setting will be vacated because of information

obtained in post-deadline discovery.

        7. All dispositive motions as defined in Local Rule CV-7(c) shall be filed no later than

July 30, 2020. Dispositive motions as and responses to dispositive motions shall be limited to 20

pages in length. Replies, if any, shall be limited to 10 pages in length in accordance with Local

Rule CV-7(f).

        8. The trial date will be determined at a later date by the Court. The parties shall consult

Local Rule CV-16(e)-(g) regarding matters to be filed in advance of trial. At the time the trial

date is set, the Court will also set the deadline for the filing of matters in advance of trial.

        9. If at any time during the pendency of this lawsuit, you would like to consent to the

trial of your case by a United States Magistrate Judge, please indicate your consent on the

attached form or request a form through the Clerk’s Office. If all parties consent to trial of this

case by a United States Magistrate Judge, this Court may enter an order referring the case to a

United States Magistrate Judge for trial and entry of judgment.

        IT IS SO ORDERED.

        SIGNED this 29th day of August, 2019.




                                        ELIZABETH S. ("BETSY") CHESTNEY
                                        UNITED STATES MAGISTRATE JUDGE


                                                   3
                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

                                                 §
                  Plaintiff,                     §
                                                 §
vs.                                              §
                                                 §
                                                 §
                  Defendant.                     §
                                                 §
                                                 §

                      CONSENT TO PROCEED TO TRIAL BEFORE
                       A UNITED STATES MAGISTRATE JUDGE

       In accordance with the provisions of 28 U.S.C. § 636(c), the parties to the above

captioned civil matter hereby waive their rights to proceed before a judge of the United States

District Court and consent to have a United States Magistrate Judge conduct any and all further

proceedings in the case, including the trial, and order the entry of judgment. Any appeal shall be

taken to the United States Court of Appeals for this judicial circuit, in accordance with 28 U.S.C.

§ 636(c)(3).

____________________________           By:____________________________
Party                                        Attorney
____________________________           By:_____________________________
Party                                        Attorney
____________________________           By:_____________________________
Party                                        Attorney
      APPROVED this the ______ day of _________________, 2019.


                                              _________________________________________
                                              FRED BIERY
                                              UNITED STATES DISTRICT JUDGE




                                                4
